SWING, J.
This cause is in this court on appeal from the judgment of the court of common pleas. The court of common pleas found there was due the John Street Loan & Building Company on their answer and cross-petition the sum of $5,400; from this decree the defendant, Mary Howard Stretoher, appealed to this court. We find from the evidence that there is due said building and loan company on their claim the sum of $5,900, and we further find there was no reasonable ground for the prosecution of the appeal, but on the contrary, that it was' prosecuted for *660delay only, and we adjudge that the defendant, Mary Howard Stretcher, pay the defendant, the John Street Loan & Building Company, the sum of $200 damages by reason thereof, and said cause is remanded to the court of common pleas to carry the judgment into execution.
Ed. EC. Williams, for Plaintiff.
T. A. Bruhl, for the John Street Loan & Building Company.